Status under America Invents Act
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Rejections based on Prior Art
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-13, 15-18 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by
Kuo et al (US 2015/0238282).
	Kuo et al disclose a method of assembling an orthodontic appliance comprised of selecting a tooth in a patient’s dental arch and planning movement path for the tooth between a first position and a second position (planned movement between an initial position and a target position – note e.g. paragraph [0024]; see also paragraph [0033]- Fig 3).  Kuo et al further disclose the selection of an “anchor” (bracket) for bonding to the tooth and an arch “member” (wire) coupled to the bracket (note Figure 1, paragraph [0027]).   Kuo et al further disclose the creation of a “concave trough” (shell type aligner – Figure 1) having “receptacles” corresponding to the patient’s teeth and having surfaces to “envelope” (‘covering (partial or full) over the braces” – paragraph [0027]).  Kuo et al teach that both the “enveloping receptacle” (shell aligner) and anchor/arch member (braces) may both work together to reposition a tooth wherein the aligner is designed for “enhancement of movement or force applied to a tooth/teeth due to bracket placement and wearing braces (i.e. the aligner can assist in the movement of the bracketed teeth rather than be passive in those regions of the appliance) – paragraph [0046].
	In regard to claim 2, Kuo et al teach “[b]rackets may be selected with one or more surfaces that contact or even engage a surface of an aligner” – paragraph [0057].   In regard to claim 3, note the relief portion discussed at paragraph [0035].  In regard to claims 4 and 5, note paragraph [0057] referred to above.  In regard to claim 6, note paragraph [0046].  In regard to claim 7, clearly a bonding location for the brackets must be determined in order for it to be secured to the patient’s teeth.  In regard to claim 9, clearly the Kuo et al brackets must be manufactured.  In regard to claims 10, 11 Kuo et al teach the use of successive aligners (paragraph [0063]; see also paragraph [0024]).  In regard to claim 12, note e.g. paragraph [0061].   In regard to claim 13, note Kuo et al Figure 1.  In regard to claim 18, Figure 1 illustrates the attachment of a bracket to a bicuspid

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


	Claims 14 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kuo et al (US 2015/0238282).
	In regard to claim 14, the use of conventional prior art brackets (note applicants admitted prior art, lines 14-19, page 12) for the brackets of Kuo et al would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.  In regard to claim 19, the use of an aligner that only covered the anterior teeth of a patient whose posterior teeth were not in need of alignment would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention because there would be no apparent need in extending the aligner to cover the posterior teeth.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ralph Lewis whose telephone number is (571)272-4712.  The examiner can normally be reached Monday-Friday from 9AM-4PM.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Cris Rodriguez, at (571) 272-4964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/RALPH A LEWIS/Primary Examiner, Art Unit 3772                                                                                                                                                                                                        (571) 272-4712